              Case 1:20-cv-09806-MKV Document 49 Filed 03/02/21 Page 1 of 2


                   M OUND C OTTON W OLLAN & G REENGRASS                                    LLP
                                            COUNSELLORS AT LAW
                                                                                                          NEW YORK, NY
                                           30A V R E E L A ND R O A D                                   FLORHAM PARK, NJ

                                        F L O R H A M P A R K , N J 07 93 2                              GARDEN CITY, NY
                                                                                                        SAN FRANCISCO, CA
                                                                                                       FORT LAUDERDALE, FL

                                             (973) 494-0600                                               HOUSTON, TX

                                         FAX: (973) 242-4244                    USDC SDNY
KATHARINE ANNE LECHLEITNER
        ASSOCIATE                         WWW.MOUNDCOTTON.COM
                                                                                DOCUMENT
        973-494-0670                                                            ELECTRONICALLY FILED
KLechleitner@moundcotton.com                                                    DOC #:
                                                                                DATE FILED: 
                                                                              February 25, 2021

   Via ECF
   Hon. Mary Kay Vyskocil, U.S.D.J.
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2230
   New York, New York 1007

            Re: Lewis v. Marriott International, Inc., et al.
                Civil Action No. 1:20-cv-09806-MKV
                Our File No. 2446.236

   Dear Judge Vyskocil:

          This office represents Defendants Maritz Global Events Inc. (“Maritz”) and Merz North
   America, Inc. (“Merz”) in the above referenced matter. We submit this letter motion requesting
   an adjournment of the Initial Pretrial Conference and Pre-Motion Conference to be held on
   March 4, 2021, pursuant to Your Honor’s Individual Rule 2.G.

            In the Scheduling Order [ECF No. 40], the Court required the parties confer to discuss
   the possibility of settlement for at least one hour and, by 10 AM on February 25, 2021, file a
   joint letter and Propose Case Management Plan. To comply with the Court’s Order, but without
   waiving any of Merz and Maritz’s affirmative defenses, we reached out to counsel for Plaintiff
   Amy B. Lewis (“Plaintiff”) to obtain information to aid in settlement discussions. Counsel for
   Plaintiff advised that he would circulate a packet in advance of having an hour-long settlement
   discussion with all parties. However, counsel for Plaintiff has not yet circulated a packet and the
   parties have not time yet scheduled time to discuss the possibility of settlement. Additionally,
   the joint letter and Proposed Case Management Plan touch upon issues that will likely be discuss
   during the hour-long discussion. As the parties are still coordinating their discussion on the
   possibility of settlement, the parties also request additional time to meet and confer regarding the
   joint letter and Proposed Case Management Plan.
             Case 1:20-cv-09806-MKV Document 49 Filed 03/02/21 Page 2 of 2

M OU N D C O T T O N W O LL A N & G R E E N GR A S S   L LP
   Hon. Mary Kay Vyskocil, U.S.D.J.
   February 25, 2021
   Page 2

           All parties have consented to our request. No other adjournments of the Initial Pretrial
   Conference and Pre-Motion Conference have been requested. No other deadlines will be
   affected by this request.

                                                              Respectfully submitted,

                                                              s/ Katharine Anne Lechleitner

   cc: All Counsel (via ECF)


  7KH,37&SUHYLRXVO\VFKHGXOHGWRWDNHSODFHRQ0DUFKLV$'-2851('WR$SULODW
  30-RLQWOHWWHUDQGSURSRVHG&03GXH$SULO



                                                   0DUFK
